DETAILED ACTION
This is in response to applicant's communication filed on 12/06/2021, wherein:
Claim 1, 5-13, 15, 17, 20-34, and 36 are pending.
Claim 1, 5, 7-12, 15, 17, 21-32, and 36 are amended.
Claim 2-4, 14, 16, 18-19, 35, and 37 are cancelled.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 7-8, 13, 15, 17, 20-22, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) (provided by Applicant on 01/23/2020) in view of Pinheiro et al. (US 20110199905 A1).

Regarding claim 1, 3GPP discloses a method of operation of a user equipment (UE) to provide service gap control in a wireless communication system, comprising:
receiving at the UE a subscription data containing service gap parameter from a network entity message, the service gap parameter being indicative of a value for a service gap timer for the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, which indicating UE is on the receiving side); and
enforcing the received service gap parameter at the UE on a per-UE level in a non-access stratum layer (Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”), by starting the service gap timer when the UE transition from connected mode to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode”).
However, the reference does not explicitly discloses receiving the service gap timer information in an attach accept message during an initial attach procedure.
Pinheiro discloses receiving the service gap timer information in an attach accept message during an initial attach procedure (par. 0205 – “The backoff may be preconfigured in the device or optionally sent in one of the NAS Accept signaling messages, which may include any one of: attach accept, routing area update (RAU) accept, tracking area update (TAU) accept, or location update (LU) accept. To avoid network overload when the backoff timer expires, random backoff timers may be assigned to different devices from the same MTC group. If the network is configured to send the same backoff timer or parameters to all the devices in the NAS Accept message(s)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP, and have back-off timer transmitted in attach accept message, as taught by Pinheiro because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling for providing timer information to devices.

Regarding claim 5, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1, wherein enforcing the service gap parameter at the UE comprises starting the service gap timer each time the UE transitions to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode. Timer T3412 is stopped when the UE enters EMM-CONNECTED mode or the EMM-DEREGISTERED state”) other than for one or more exceptions (3GPP – Section 5.3.9A discloses enforcing timer other one or more exception).

claim 7, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing mobile originating user data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests when the service gap timer is running (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 8, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1, wherein enforcing the service gap parameter at the UE comprises not allowing the UE to attach to a PLMN as long as the service gap timer is running (3GPP - section 5.3.9A discloses transmitting service reject including data back-off time T3448 to UE).

Regarding claim 13, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein the wireless communication system is a 3GPP LTE or 3GPP NR system (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

claim 15, the scope and content of the claim recites a user equipment for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 17, 3GPP discloses a method of operation of a core network entity in a core network of a wireless communication system to provide service gap control, comprising:
obtaining by the core network entity a service gap parameter for a user equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, therefore, the timer value t3448 is obtained and transmitted); and
sending by the core network entity a subscription data containing the service gap parameter to the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE).
However, the reference does not explicitly discloses receiving the service gap timer information in an attach accept message during an initial attach procedure.
Pinheiro discloses receiving the service gap timer information in an attach accept message during an initial attach procedure (par. 0205 – “The backoff may be preconfigured in the device or optionally sent in one of the NAS Accept signaling messages, which may include any one of: attach accept, routing area update (RAU) accept, tracking area update (TAU) accept, or location update (LU) accept. To avoid network overload when the backoff timer expires, random backoff timers may be assigned to different devices from the same MTC group. If the network is configured to send the same backoff timer or parameters to all the devices in the NAS Accept message(s)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP, and have back-off timer transmitted in attach accept message, as taught by Pinheiro because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling for providing timer information to devices.

Regarding claim 20, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 17 further comprising enforcing the service gap parameter at the network entity in a non-access stratum layer (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 21, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 20 wherein enforcing the service gap parameter at the network entity comprises rejecting mobile originating user plane data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests for the UE when the service gap timer for the UE is running (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 22, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 20 wherein enforcing the service gap parameter at the network entity comprises: receiving an attach request for the UE; and rejecting the attach request if the service gap timer for the UE is running (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 33, the combined teaching of 3GPP and Pinheiro  discloses the method according to claim 17, wherein the network entity is a MME or AMF (Griot - par. 0081 discloses MME sending message including back-off timer, which indicate UE receiving at the wireless device a service gap parameter from a network entity in a mobility management sublayer non-access stratum message).

Regarding claim 34, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 17 wherein the wireless communication system is a 3GPP LTE or NR system (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

Regarding claim 36, the scope and content of the claim recites a core network entity or core network function for a core network for performing the method of claim 17, therefore, being address as in claim 17.
 
Claim 10-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) in view of Pinheiro et al. (US 20110199905 A1) and Watfa et al. (US 20160278096 A1).

Regarding claim 10, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1, however, silent on details about wherein enforcing the service gap parameter at the UE comprises not 
Watfa discloses wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a service request procedure as long as the service gap timer is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 11, the combined teaching of 3GPP and Pinheiro, discloses the method according to claim 1, however, silent on further details of claim 11.
(par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 26, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 20, however, silent on details about wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the UE; and rejecting the service request if the service gap timer for the UE is running.
 wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the UE; and rejecting the service request if the service gap timer for the UE is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Allowable Subject Matter
Claim 6, 9, 12, 23-25, and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643